                                                                                    Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 1 of 17 Page ID #:142



                                                                                                                         1 Edward Susolik (Bar No. 151081)
                                                                                                                           Sharon Yuen (Bar No. 229356)
                                                                                                                         2 CALLAHAN & BLAINE, APLC
                                                                                                                           3 Hutton Centre Drive, Ninth Floor
                                                                                                                         3 Santa Ana, California 92707
                                                                                                                           Telephone: (714) 241-4444
                                                                                                                         4 Facsimile: (714) 241-4445

                                                                                                                         5 Attorneys for Plaintiff
                                                                                                                           PALM SPRINGS VILLAS II HOMEOWNERS
                                                                                                                         6 ASSOCIATION

                                                                                                                         7 COZEN O’CONNOR
                                                                                                                           Valerie D. Rojas
                                                                                                                         8 vrojas@cozen.com
                                                                                                                           601 S. Figueroa Street, Suite 3700
                                                                                                                         9 Los Angeles, CA 90017
                                                                                                                           Telephone: 213.892.7965
                                                                                                                        10 Facsimile: 213.784.9076

                                                                                                                        11   BAILEY CAVALIERI LLC
                                                                                                                             Michael R. Goodstein (pro hac vice)
                                                     3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                        12   mgoodstein@baileycav.com
                    A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                                                                                             James M. Young (pro hac vice)
                                                         SANTA ANA, CALIFORNIA 92707
                                                                                          TELEPHONE: (714 ) 2 41-4444
                                                                                          WWW.CAL LA HA N-LA W.COM




                                                                                                                        13   jyoung@baileycav.com
                                                                                                                             10 W. Broad Street, Suite 2100
                                                                                                                        14   Columbus, OH 43215
                                                                                                                             Telephone: 614.221.3155
                                                                                                                        15   Facsimile: 614.221.0479
                                                                                                                        16   Attorneys for Defendant
                                                                                                                             LIBERTY INSURANCE UNDERWRITERS
                                                                                                                        17

                                                                                                                        18
                                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                                        19
                                                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                        20

                                                                                                                        21
                                                                                                                           PALM SPRINGS VILLAS II                  CASE NO. 5:20-cv-02555-JWH-SHK
                                                                                                                        22 HOMEOWNERS
                                                                                                                           ASSOCIATION, INC.                       JOINT STIPULATED
                                                                                                                        23                                         PROTECTIVE ORDER
                                                                                                                                               Plaintiff,
                                                                                                                        24                                         Complaint Filed: October 23, 2020
                                                                                                                                   v.                              Trial Date:      None Set
                                                                                                                        25
                                                                                                                           LIBERTY INSURANCE
                                                                                                                        26 UNDERWRITERS, and DOES 1-20,
                                                                                                                           inclusive,
                                                                                                                        27
                                                                                                                                               Defendants
                                                                                                                        28
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 2 of 17 Page ID #:143



                                                                                                                     1   1.    INTRODUCTION
                                                                                                                     2         A.     PURPOSES AND LIMITATIONS
                                                                                                                     3         Discovery in this action is likely to involve production of confidential,
                                                                                                                     4   proprietary, or private information for which special protection from public
                                                                                                                     5   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                                                                     6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                                                     7   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                                                                     8   Order does not confer blanket protections on all disclosures or responses to
                                                                                                                     9   discovery and that the protection it affords from public disclosure and use extends
                                                                                                                    10   only to the limited information or items that are entitled to confidential treatment
                                                                                                                    11   under the applicable legal principles. The parties further acknowledge, as set forth in
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                                                                    14   procedures that must be followed and the standards that will be applied when a party
                                                                                                                    15   seeks permission from the court to file material under seal.
                                                                                                                    16         B.     GOOD CAUSE STATEMENT
                                                                                                                    17         This action is likely to involve confidential information for which special
                                                                                                                    18   protection from public disclosure and from use for any purpose other than litigating
                                                                                                                    19   this action is warranted. This case involves a coverage dispute arising from
                                                                                                                    20   coverage for an underlying litigation that involves third parties. This litigation may
                                                                                                                    21   require the production of confidential information of Plaintiff Palm Springs Villas II
                                                                                                                    22   Homeowners Association, Inc. (the “Association”) third parties from the underlying
                                                                                                                    23   litigation as well as confidential and proprietary information from Defendant Liberty
                                                                                                                    24   Insurance Underwriters. Parties and third parties (both individual and corporate)
                                                                                                                    25   may possess potentially discoverable information. The confidential and proprietary
                                                                                                                    26   information from parties and third parties will contain, inter alia, confidential
                                                                                                                    27   business or financial information, proprietary business information, information
                                                                                                                    28   regarding confidential business practices, trade secrets, commercial information

                                                                                                                                                                  -2-
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 3 of 17 Page ID #:144



                                                                                                                     1   (including information implicating privacy rights of third parties), information
                                                                                                                     2   otherwise generally unavailable to the public, or which may be privileged or
                                                                                                                     3   otherwise protected from disclosure under state or federal statutes, court rules, case
                                                                                                                     4   decisions, or common law. Such confidential and proprietary materials may
                                                                                                                     5   include, among other things, insurance underwriting and claims handling
                                                                                                                     6   documents. Accordingly, to expedite the flow of information, to facilitate the
                                                                                                                     7   prompt resolution of disputes over confidentiality of discovery materials, to
                                                                                                                     8   adequately protect information the parties are entitled to keep confidential, to ensure
                                                                                                                     9   that the parties are permitted reasonable necessary uses of such material in
                                                                                                                    10   preparation for and in the conduct of trial, to address their handling at the end of the
                                                                                                                    11   litigation, and serve he ends of justice, a protective order for such information is
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   justified in this matter. It is the intent of the parties that information will not be
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   designated as confidential for tactical reasons and that nothing be so designated
                                                                                                                    14   without a good faith belief that it has been maintained in a confidential, non-public
                                                                                                                    15   manner, and there is good cause why it should not be part of the public record of this
                                                                                                                    16   case.
                                                                                                                    17

                                                                                                                    18   2.      DEFINITIONS
                                                                                                                    19           2.1   Action: this pending federal lawsuit.
                                                                                                                    20           2.2   Challenging Party: a Party or Non-Party that challenges the
                                                                                                                    21   designation of information or items under this Order.
                                                                                                                    22           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                                                    23   how it is generated, stored or maintained) or tangible things that qualify for
                                                                                                                    24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                                                                    25   the Good Cause Statement.
                                                                                                                    26           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                                                                    27   their support staff).
                                                                                                                    28

                                                                                                                                                                   -3-
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 4 of 17 Page ID #:145



                                                                                                                     1         2.5    Designating Party: a Party or Non-Party that designates information or
                                                                                                                     2   items that it produces in disclosures or in responses to discovery as
                                                                                                                     3   “CONFIDENTIAL.”
                                                                                                                     4         2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                                                                     5   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                                                                     6   among other things, testimony, transcripts, and tangible things), that are produced or
                                                                                                                     7   generated in disclosures or responses to discovery in this matter.
                                                                                                                     8         2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                                                     9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                                                                    10   an expert witness or as a consultant in this Action.
                                                                                                                    11         2.8     House Counsel: attorneys who are employees of a party to this Action.
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   House Counsel does not include Outside Counsel of Record or any other outside
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   counsel.
                                                                                                                    14         2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                                                                                    15   other legal entity not named as a Party to this action.
                                                                                                                    16         2.10    Outside Counsel of Record: attorneys who are not employees of a
                                                                                                                    17   party to this Action but are retained to represent or advise a party to this Action and
                                                                                                                    18   have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                                                                                    19   which has appeared on behalf of that party, and includes support staff.
                                                                                                                    20         2.11    Party: any party to this Action, including all of its officers, directors,
                                                                                                                    21   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                                                                    22   support staffs).
                                                                                                                    23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                                                    24   Discovery Material in this Action.
                                                                                                                    25         2.13    Professional Vendors: persons or entities that provide litigation
                                                                                                                    26   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                                                    27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                                                                    28   and their employees and subcontractors.

                                                                                                                                                                  -4-
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 5 of 17 Page ID #:146



                                                                                                                     1         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                                                     2   designated as “CONFIDENTIAL.”
                                                                                                                     3         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                                                                                     4   Material from a Producing Party.
                                                                                                                     5

                                                                                                                     6   3.    SCOPE
                                                                                                                     7         The protections conferred by this Stipulation and Order cover not only
                                                                                                                     8   Protected Material (as defined above), but also (1) any information copied or
                                                                                                                     9   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                                                    10   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                                                    11   presentations by Parties or their Counsel that might reveal Protected Material.
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12         Any use of Protected Material at trial shall be governed by the orders of the
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                                                    14

                                                                                                                    15   4.    DURATION
                                                                                                                    16         Even after final disposition of this litigation, the confidentiality obligations
                                                                                                                    17   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                                                                    18   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                                                                    19   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                                                                                    20   or without prejudice; and (2) final judgment herein after the completion and
                                                                                                                    21   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                                                                    22   including the time limits for filing any motions or applications for extension of time
                                                                                                                    23   pursuant to applicable law.
                                                                                                                    24

                                                                                                                    25   5.    DESIGNATING PROTECTED MATERIAL
                                                                                                                    26         5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                                                                                                    27   Each Party or Non-Party that designates information or items for protection under
                                                                                                                    28   this Order must take care to limit any such designation to specific material that

                                                                                                                                                                  -5-
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 6 of 17 Page ID #:147



                                                                                                                     1   qualifies under the appropriate standards. The Designating Party must designate for
                                                                                                                     2   protection only those parts of material, documents, items, or oral or written
                                                                                                                     3   communications that qualify so that other portions of the material, documents,
                                                                                                                     4   items, or communications for which protection is not warranted are not swept
                                                                                                                     5   unjustifiably within the ambit of this Order.
                                                                                                                     6         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                                                     7   that are shown to be clearly unjustified or that have been made for an improper
                                                                                                                     8   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                                                                     9   unnecessary expenses and burdens on other parties) may expose the Designating
                                                                                                                    10   Party to sanctions.
                                                                                                                    11         If it comes to a Designating Party’s attention that information or items that it
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   designated for protection do not qualify for protection, that Designating Party must
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                                                    14         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                                                                    15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                                                                    16   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                                                                    17   under this Order must be clearly so designated before the material is disclosed or
                                                                                                                    18   produced.
                                                                                                                    19         Designation in conformity with this Order requires:
                                                                                                                    20         (a)    for information in documentary form (e.g., paper or electronic
                                                                                                                    21   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                                                    22   proceedings), that the Producing Party affix at a minimum, the legend
                                                                                                                    23   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                                                                    24   contains protected material. If only a portion or portions of the material on a page
                                                                                                                    25   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                                                                    26   portion(s) (e.g., by making appropriate markings in the margins).
                                                                                                                    27         A Party or Non-Party that makes original documents available for inspection
                                                                                                                    28   need not designate them for protection until after the inspecting Party has indicated

                                                                                                                                                                  -6-
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 7 of 17 Page ID #:148



                                                                                                                     1   which documents it would like copied and produced. During the inspection and
                                                                                                                     2   before the designation, all of the material made available for inspection shall be
                                                                                                                     3   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                                                                     4   documents it wants copied and produced, the Producing Party must determine which
                                                                                                                     5   documents, or portions thereof, qualify for protection under this Order. Then,
                                                                                                                     6   before producing the specified documents, the Producing Party must affix the
                                                                                                                     7   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                                                                                     8   portion or portions of the material on a page qualifies for protection, the Producing
                                                                                                                     9   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                                                                    10   markings in the margins).
                                                                                                                    11         (b)     for testimony given in depositions that the Designating Party identify
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   the Disclosure or Discovery Material on the record, before the close of the
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   deposition all protected testimony.
                                                                                                                    14         (c)     for information produced in some form other than documentary and for
                                                                                                                    15   any other tangible items, that the Producing Party affix in a prominent place on the
                                                                                                                    16   exterior of the container or containers in which the information is stored the legend
                                                                                                                    17   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                                                                    18   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                                                                    19   portion(s).
                                                                                                                    20         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                                                    21   failure to designate qualified information or items does not, standing alone, waive
                                                                                                                    22   the Designating Party’s right to secure protection under this Order for such material.
                                                                                                                    23   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                                                                    24   efforts to assure that the material is treated in accordance with the provisions of this
                                                                                                                    25   Order.
                                                                                                                    26

                                                                                                                    27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                                    28         6.1     Timing of Challenges. Any Party or Non-Party may challenge a

                                                                                                                                                                  -7-
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 8 of 17 Page ID #:149



                                                                                                                     1   designation of confidentiality at any time that is consistent with the Court’s
                                                                                                                     2   Scheduling Order.
                                                                                                                     3         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                                                     4   resolution process under Local Rule 37.1 et seq.
                                                                                                                     5         6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                                                                                     6   the Designating Party. Frivolous challenges, and those made for an improper
                                                                                                                     7   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                                                                     8   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                                                                     9   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                                                                    10   continue to afford the material in question the level of protection to which it is
                                                                                                                    11   entitled under the Producing Party’s designation until the Court rules on the
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   challenge.
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13

                                                                                                                    14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                                    15         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                                                                    16   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                                                    17   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                                                                    18   Protected Material may be disclosed only to the categories of persons and under the
                                                                                                                    19   conditions described in this Order. When the Action has been terminated, a
                                                                                                                    20   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                                                                    21   DISPOSITION).
                                                                                                                    22         Protected Material must be stored and maintained by a Receiving Party at a
                                                                                                                    23   location and in a secure manner that ensures that access is limited to the persons
                                                                                                                    24   authorized under this Order.
                                                                                                                    25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                                                    26   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                                                                    27   Receiving Party may disclose any information or item designated
                                                                                                                    28         “CONFIDENTIAL” only to:

                                                                                                                                                                  -8-
                                                                                Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 9 of 17 Page ID #:150



                                                                                                                     1         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                                                                     2   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                                                                                     3   to disclose the information for this Action;
                                                                                                                     4         (b)    the officers, directors, and employees (including House Counsel)
                                                                                                                     5   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                                                                     6         (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                                                                                     7   disclosure is reasonably necessary for this Action and who have signed the
                                                                                                                     8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                                     9         (d)    the court and its personnel;
                                                                                                                    10         (e)    court reporters and their staff;
                                                                                                                    11         (f)    professional jury or trial consultants, mock jurors, and Professional
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   Vendors to whom disclosure is reasonably necessary for this Action and who have
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                                    14         (g)    the author or recipient of a document containing the information or
                                                                                                                    15   a custodian or other person who otherwise possessed or knew the information;
                                                                                                                    16         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                                                                                                                    17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                                                                                    18   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                                                                                    19   not be permitted to keep any confidential information unless they sign the
                                                                                                                    20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                                                                    21   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                                                                    22   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                                                                                    23   be separately bound by the court reporter and may not be disclosed to anyone except
                                                                                                                    24   as permitted under this Stipulated Protective Order; and
                                                                                                                    25         (i)    any mediator or settlement officer, and their supporting personnel,
                                                                                                                    26   mutually agreed upon by any of the parties engaged in settlement discussions; And
                                                                                                                    27         (j)    Auditors, regulators, and other such entities as is reasonably necessary
                                                                                                                    28   in the ordinary course of business and who have signed the “Acknowledgment and

                                                                                                                                                                  -9-
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 10 of 17 Page ID #:151



                                                                                                                     1   Agreement to Be Bound” (Exhibit A).
                                                                                                                     2
                                                                                                                         8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                                                                                     3         PRODUCED IN OTHER LITIGATION
                                                                                                                     4         If a Party is served with a subpoena or a court order issued in other litigation
                                                                                                                     5   that compels disclosure of any information or items designated in this Action as
                                                                                                                     6   “CONFIDENTIAL,” that Party must:
                                                                                                                     7         (a)    promptly notify in writing the Designating Party. Such notification
                                                                                                                     8   shall include a copy of the subpoena or court order;
                                                                                                                     9         (b)    promptly notify in writing the party who caused the subpoena or order
                                                                                                                    10   to issue in the other litigation that some or all of the material covered by the
                                                                                                                    11   subpoena or order is subject to this Protective Order. Such notification shall include
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   a copy of this Stipulated Protective Order; and
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13         (c)    cooperate with respect to all reasonable procedures sought to be
                                                                                                                    14   pursued by the Designating Party whose Protected Material may be affected.
                                                                                                                    15         If the Designating Party timely seeks a protective order, the Party served with
                                                                                                                    16   the subpoena or court order shall not produce any information designated in this
                                                                                                                    17   action as “CONFIDENTIAL” before a determination by the court from which the
                                                                                                                    18   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                                                                    19   permission. The Designating Party shall bear the burden and expense of seeking
                                                                                                                    20   protection in that court of its confidential material and nothing in these provisions
                                                                                                                    21   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                                                                    22   to disobey a lawful directive from another court.
                                                                                                                    23

                                                                                                                    24   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                                                               PRODUCED IN THIS LITIGATION
                                                                                                                    25
                                                                                                                               (a)    The terms of this Order are applicable to information produced by a
                                                                                                                    26
                                                                                                                         Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                                                                    27
                                                                                                                         produced by Non-Parties in connection with this litigation is protected by the
                                                                                                                    28
                                                                                                                         remedies and relief provided by this Order. Nothing in these provisions should be
                                                                                                                                                                  - 10 -
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 11 of 17 Page ID #:152



                                                                                                                     1   construed as prohibiting a Non-Party from seeking additional protections.
                                                                                                                     2         (b)    In the event that a Party is required, by a valid discovery request, to
                                                                                                                     3   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                                                                     4   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                                                                     5   confidential information, then the Party shall:
                                                                                                                     6         (1)    promptly notify in writing the Requesting Party and the Non-Party that
                                                                                                                     7   some or all of the information requested is subject to a confidentiality agreement
                                                                                                                     8   with a Non-Party;
                                                                                                                     9         (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                                                                                    10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                                                                    11   specific description of the information requested; and
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12         (3)    make the information requested available for inspection by the Non-
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   Party, if requested.
                                                                                                                    14         (c)    If the Non-Party fails to seek a protective order from this court within
                                                                                                                    15   14 days of receiving the notice and accompanying information, the Receiving Party
                                                                                                                    16   may produce the Non-Party’s confidential information responsive to the discovery
                                                                                                                    17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                                                                    18   not produce any information in its possession or control that is subject to the
                                                                                                                    19   confidentiality agreement with the Non-Party before a determination by the court.
                                                                                                                    20   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                                                                    21   expense of seeking protection in this court of its Protected Material.
                                                                                                                    22

                                                                                                                    23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                                                    24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                                                    25   Protected Material to any person or in any circumstance not authorized under this
                                                                                                                    26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                                                                    27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                                                                    28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                                                                                                                                                                 - 11 -
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 12 of 17 Page ID #:153



                                                                                                                     1   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                                                                     2   and (d) request such person or persons to execute the “Acknowledgment and
                                                                                                                     3   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                                                     4
                                                                                                                         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                                                     5         PROTECTED MATERIAL
                                                                                                                     6         When a Producing Party gives notice to Receiving Party that certain
                                                                                                                     7   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                                                     8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                                                                     9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                                                                                                                    10   procedure may be established in an e-discovery order that provides for production
                                                                                                                    11   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   (e), insofar as the parties reach an agreement on the effect of disclosure of a
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   communication or information covered by the attorney-client privilege or work
                                                                                                                    14   product protection, the parties may incorporate their agreement in the stipulated
                                                                                                                    15   protective order submitted to the court.
                                                                                                                    16

                                                                                                                    17   12.   MISCELLANEOUS
                                                                                                                    18         12.1    Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                                                    19   person to seek its modification by the Court in the future.
                                                                                                                    20         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                                                    21   Protective Order no Party waives any right it otherwise would have to object to
                                                                                                                    22   disclosing or producing any information or item on any ground not addressed in this
                                                                                                                    23   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                                                                    24   ground to use in evidence of any of the material covered by this Protective Order.
                                                                                                                    25         12.3    Filing Protected Material. A Party that seeks to file under seal any
                                                                                                                    26   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                                                                                    27   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                                                                    28   specific Protected Material at issue. If a Party's request to file Protected Material
                                                                                                                                                                    - 12 -
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 13 of 17 Page ID #:154



                                                                                                                     1   under seal is denied by the court, then the Receiving Party may file the information
                                                                                                                     2   in the public record unless otherwise instructed by the court.
                                                                                                                     3

                                                                                                                     4   13.   FINAL DISPOSITION
                                                                                                                     5         After the final disposition of this Action, as defined in Paragraph 4, within 60
                                                                                                                     6   days of a written request by the Designating Party, each Receiving Party must return
                                                                                                                     7   all Protected Material to the Producing Party or destroy such material. As used in
                                                                                                                     8   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                                                     9   summaries, and any other format reproducing or capturing any of the Protected
                                                                                                                    10   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                                                                    11   Party must submit a written certification to the Producing Party (and, if not the same
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   (by category, where appropriate) all the Protected Material that was returned or
                                                                                                                    14   destroyed and (2) affirms that the Receiving Party has not retained any
                                                                                                                    15   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                                                                    16   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                                                                                                                    17   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
                                                                                                                    18   and hearing transcripts, legal memoranda, correspondence, deposition and trial
                                                                                                                    19   exhibits, expert reports, attorney work product, and consultant and expert work
                                                                                                                    20   product, even if such materials contain Protected Material. Any such archival
                                                                                                                    21   copies that contain or constitute Protected Material remain subject to this Protective
                                                                                                                    22   Order as set forth in Section 4 (DURATION).
                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28

                                                                                                                                                                  - 13 -
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 14 of 17 Page ID #:155



                                                                                                                     1   14.   Any violation of this Order may be punished by any and all appropriate
                                                                                                                     2   measures including, without limitation, contempt proceedings and/or monetary
                                                                                                                     3   sanctions.
                                                                                                                     4

                                                                                                                     5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                     6

                                                                                                                     7   Dated: April 7, 2021                CALLAHAN & BLAINE, APLC
                                                                                                                     8
                                                                                                                                                             By: /s/ Sharon Yuen
                                                                                                                     9                                            Edward Susolik
                                                                                                                                                                  Sharon Yuen
                                                                                                                    10                                            Attorneys for Plaintiff PALM SPRINGS
                                                                                                                                                                  VILLAS II HOMEOWNERS
                                                                                                                    11                                            ASSOCIATION
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   Dated: April 7, 2021                COZEN O’CONNOR
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13                                       By: /s/ Valerie D. Rojas
                                                                                                                                                                  Valerie D. Rojas
                                                                                                                    14                                            Attorneys for Defendant LIBERTY
                                                                                                                                                                  INSURANCE UNDERWRITERS
                                                                                                                    15

                                                                                                                    16   Dated: April 7, 2021                BAILEY CAVALIERI LLC
                                                                                                                    17                                       By: /s/ James M. Young
                                                                                                                                                                 James M. Young
                                                                                                                    18                                           Attorneys for Defendant LIBERTY
                                                                                                                                                                 INSURANCE UNDERWRITERS
                                                                                                                    19

                                                                                                                    20         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                                                    21

                                                                                                                    22

                                                                                                                    23   Dated: April 9, 2021                By:
                                                                                                                                                                   Hon. Shashi H. Kewalramani
                                                                                                                    24                                             Magistrate Judge
                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28

                                                                                                                                                              - 14 -
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 15 of 17 Page ID #:156



                                                                                                                     1         Attestation pursuant to L.R. 5-4.3.4(a)(2)(i) regarding signatures:
                                                                                                                     2         I, Sharon Yuen, attest that all other signatories listed, and on whose behalf
                                                                                                                     3   this filing is submitted, concur in the filing’s content and have authorized the filing.
                                                                                                                     4

                                                                                                                     5

                                                                                                                     6

                                                                                                                     7

                                                                                                                     8

                                                                                                                     9

                                                                                                                    10

                                                                                                                    11
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13

                                                                                                                    14

                                                                                                                    15

                                                                                                                    16

                                                                                                                    17

                                                                                                                    18

                                                                                                                    19

                                                                                                                    20

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28

                                                                                                                                                                  - 15 -
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 16 of 17 Page ID #:157



                                                                                                                     1                             CERTIFICATE OF SERVICE
                                                                                                                     2      Palm Springs Villas II Homeowners Association, Inc. v. Liberty Insurance
                                                                                                                                                       Underwriters, et al.
                                                                                                                     3     United States District Court for the District of California, Central Division
                                                                                                                                               Case No. 5:20-cv-02555-JWH-SHK
                                                                                                                     4

                                                                                                                     5       I am employed in the County of Orange, State of California. I am over the
                                                                                                                       age of 18 years and am not a party to the within action; my business address is
                                                                                                                     6 3 Hutton Centre Drive, Ninth Floor, Santa Ana, California 92707.

                                                                                                                     7         On April 7, 2021, I served the following document(s) described as
                                                                                                                     8                   JOINT STIPULATED PROTECTIVE ORDER
                                                                                                                     9   on the interested parties in this action by placing: ☐ the original ☒ a true copy
                                                                                                                    10
                                                                                                                         to the following e-mail addresses as follows:

                                                                                                                    11        ☒      BY CM/ECF NOTICE OF ELECTRONIC FILING: I
                                                                                                                                     electronically filed the document(s) with the Clerk of the Court by
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12
CALLAHAN & BLAINE




                                                                                                                                     using the CM/ECF system. Participants in the case who are registered
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13               CM/ECF users will be served by the CM/ECF system. Participants in
                                                                                                                    14
                                                                                                                                     the case who are not registered CM/ECF users will be served by mail or
                                                                                                                                     by other means permitted by the court rules.
                                                                                                                    15

                                                                                                                    16               Valerie D. Rojas           vrojas@cozen.com
                                                                                                                    17
                                                                                                                                     Michael R. Goodstein       mgoodstein@baileycav.com
                                                                                                                    18
                                                                                                                                     James M. Young             jyoung@baileycav.com
                                                                                                                    19
                                                                                                                              I declare under penalty of perjury under the laws of the United States of
                                                                                                                    20   America and the State of California that the foregoing is true and correct.
                                                                                                                    21         Executed on January 14, 2021, at Santa Ana, California.
                                                                                                                    22

                                                                                                                    23                                     /s/ Yvonne Jimenez
                                                                                                                                                                 Yvonne Jimenez
                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                                                         Certificate of Service
                                                                      Case 5:20-cv-02555-JWH-SHK Document 19 Filed 04/09/21 Page 17 of 17 Page ID #:158



                                                                                                                     1                                        EXHIBIT A
                                                                                                                     2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                                                     3         I, ______________________ [print or type full name], of
                                                                                                                     4   ___________________ [print or type full address], declare under penalty of perjury
                                                                                                                     5   that I have read in its entirety and understand the Stipulated Protective Order that
                                                                                                                     6   was issued by the United States District Court for the Central District of California
                                                                                                                     7   on [date] in the case of Palm Springs Villas II Homeowners Association, Inc. v.
                                                                                                                     8   Liberty Insurance Underwriters, et al, Case No. 5:20-cv-02555-JWH-SHK. I agree
                                                                                                                     9   to comply with and to be bound by all the terms of this Stipulated Protective Order
                                                                                                                    10   and I understand and acknowledge that failure to so comply could expose me to
                                                                                                                    11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                    12   not disclose in any manner any information or item that is subject to this Stipulated
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION

                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714 ) 2 41-4444
                                                                                      WWW.CAL LA HA N-LA W.COM




                                                                                                                    13   Protective Order to any person or entity except in strict compliance with the
                                                                                                                    14   provisions of this Order.
                                                                                                                    15         I further agree to submit to the jurisdiction of the United States District Court
                                                                                                                    16   for the Central District of California for the purpose of enforcing the terms of this
                                                                                                                    17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                                                                    18   termination of this action. I hereby appoint __________________________ [print or
                                                                                                                    19   type full name] of _______________________________________ [print or type
                                                                                                                    20   full address and telephone number] as my California agent for service of process in
                                                                                                                    21   connection with this action or any proceedings related to enforcement of this
                                                                                                                    22   Stipulated Protective Order.
                                                                                                                    23   Date: ______________________________________
                                                                                                                    24   City and State where sworn and signed: ________________________________
                                                                                                                    25   Printed name: _______________________________
                                                                                                                    26   Signature: __________________________________
                                                                                                                    27

                                                                                                                    28

                                                                                                                                                                 - 16 -
